Citation Nr: 1728265	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  06-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to the service-connected PTSD.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which as pertinent here, denied service connection for IBS and GERD.  

In July 2013 and October 2016, the Board remanded the case for additional development.

The issue of entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's IBS was not manifested in service, and is not shown to be related to his service, or to have been caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for IBS, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that subsequent to the Board's October 2016 remand the Veteran was afforded a VA examination in March 2017 with regards to his service connection claim for IBS.  The Board finds the examination report and associated opinion to be adequate for VA purposes. 

Service Connection Claim - Applicable Laws and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case however, the Veteran's current diagnosis of IBS is not identified in § 3.309(a) as chronic per se, therefore the presumptive provisions based on "chronic" pursuant to § 3.303(b) or continuity of symptomatology since service pursuant to Walker are not for application in this case.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
 
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran generally contends that service connection for IBS is warranted as secondary to the service-connected PTSD.  See e.g. December 2003 VA Form 21-4138; November 2004 notice of disagreement. 

The Veteran underwent a VA examination in May 2006 where the VA examiner diagnosed IBS and opined that IBS was not caused by or a result of the service-connected PTSD.  In reaching this conclusion, the May 2006 VA examiner reasoned that the diarrhea episodes occur about once a week, last about one day, only involve two-to-three trips to the bathroom, and occur on their own and are not related to diet or any other issues.  The May 2006 VA examiner explained that these episodes have no specific inciting factor, and that there is no documentation in the medical literature that provides that PTSD caused IBS.  However, the examiner failed to opine as to whether or not the Veteran's PTSD and or medication intake related to his PTSD aggravated his IBS symptoms.  As a result, the Board remanded the claim in July 2013 for an additional VA examination and opinion. 

Pursuant to the July 2013 Board Remand, the Veteran underwent a VA examination with opinion in May 2014, and an addendum opinion was obtained in February 2015.  The May 2014 VA examiner noted that the Veteran has never been diagnosed with IBS and that the Veteran's main complaint was irregularity.  The May 2014 VA examiner indicated that there is no current diagnosis of IBS and opined that there was no indication that IBS was incurred in or caused by military service, because this issue appears to have begun after service and appears to have no relationship to military service.  The May 2014 VA examiner noted that service treatment records showed no indication of IBS.  The February 2015 VA examiner opined in an addendum opinion that IBS was less likely than not caused by or incurred in service.  In reaching this conclusion, the February 2015 VA examiner reasoned that review of the service treatment records (STRs) show no evidence of a diagnosis, treatment, or complaint of IBS, and that the Veteran recently complained of irregularity, which is not considered IBS.  The February 2015 VA examiner noted that the number and consistency of bowel movements varies widely from individual to individual and is dependent on quantity and type of diet.  

The Board found that the May 2014 and February 2015 VA opinions to be inadequate, because they were based on the inaccurate premise that the Veteran was never diagnosed with IBS.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, the May 2014 and February 2015 VA examiners relied primarily on the absence of contemporaneous medical evidence of IBS during service, which reliance constitutes legal error.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Given these deficiencies, the Board found that a new examination should be conducted to address etiology of the Veteran's IBS, which was diagnosed during the appeal period.  See generally Barr at 311; McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim).

Pursuant to the Board's October 2016 remand, the Veteran was afforded an additional VA examination in March 2017.  The examiner indicated that Sertraline "can affect bowel function - can cause nausea, diarrhea/loose stools - but these [symptoms] usually abate after prolonged treatment."  In this regard, the examiner concluded that since the Veteran reported that he was taking Sertraline for many years, the current symptoms should have been abated and therefore are not related to the medication intake.  In other words, the Veteran's reports that his IBS symptoms are worse than before support the conclusion that they are not related to his medication intake for treatment of his PTSD.  The examiner supported his conclusion by quoting reported medical literature and indicated that because the Veteran's PTSD preceded his IBS symptoms, it is less likely that the medication caused or aggravated his IBS.  

The Board finds that the examiner indicated that the Veteran's claims file was reviewed and rendered an opinion based on the examination and relevant evidence.  As such, the Board finds the examination and opinion to be adequate for VA purposes.  Furthermore, no other competent medical evidence on file relates the Veteran's currently diagnosed IBS to his PTSD or medication intake for treatment of his PTSD.  As such, the Board finds that service connection on a secondary basis is not warranted. 

The Board additionally notes that as aforementioned, the Veteran's STRs show no evidence of a diagnosis, treatment, or complaint of IBS and the Veteran has not complained or was diagnosed with IBS until over 30 years after separation from service.  Moreover, there is no evidence of a link between the Veteran's IBS to any in-service injury and the Veteran does not assert such connection.  As such, service connection on a direct basis must be denied. 

In consideration thereof, and absence any competent medical evidence to the contrary, the Board finds service connection for IBS must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for IBS, to include as secondary to service-connected PTSD, is denied. 


REMAND

Remand is necessary to obtain an additional opinion regarding the likely etiology of the Veteran's GERD.  

Pursuant to the Board's 2016 remand, the Veteran was afforded a VA examination to determine the etiology of his claimed GERD.

In March 2017, the Veteran underwent a VA examination and the requested opinion was obtained.  The examiner determined that it is less likely as not that the Veteran's GERD had its onset during active service, less likely as not secondary to his PTSD, and less likely as not aggravated by his PTSD.  The examiner concluded that "his weight gain is less likely as not due to his PTSD or its treatment."  

While the examiner indicated that complete review of the file was done prior to the examination, some relevant private medical records were not addressed when rendering the negative opinion.  Specifically, although the examiner acknowledged that increasing BMI is a significant risk factor for GERD symptoms and that the Veteran's escalation in treatment for GERD coincided with increased weight gain, he did not address (a) private medical records specifically attributing his weight gain to his treatment of PTSD and his intake of Sertraline.  See private records pertaining to the Veteran's service connection claim for sleep apnea as secondary to his PTSD, and (b) medical articles and medical opinion dated in August 2016, which purportedly relates weight gain to SSRI intake.  Clarification is therefore needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent supplemental statement of the case.  If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file.

2.  Then, regardless of whether or not additional evidence is received, return the claims file to an appropriate examiner for an addendum opinion regarding the nature and etiology of the Veteran's GERD disability.  
	
The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  ** The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

After a review of the record, the examiner should address the following:

Whether it is as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD aggravated (that is, permanently worsened in severity) the current GERD, specifically address the list of medications the Veteran has taken with regards to his PTSD and their ramification on his GERD symptoms. 

In providing this opinion, the examiner is asked to specifically ADDRESS the following medical evidence:  

Private medical treatment notes by G.G.U ARNP, MN, FNP, LNC from August 2010 which specifically attribute PTSD medication intake to the Veteran's weight gain of over 90 pounds (VBMS entry 08/16/2016 p. 3-13) supported by medical literature. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

3.  Thereafter, readjudicate the service connection claim for GERD.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


